Title: From James Madison to Richard Cutts, 3 June 1822
From: Madison, James
To: Cutts, Richard


                
                    Dear Sir
                    Montpellier June 3. 1822
                
                I recd. some time ago a letter from Mr. Geo: Joy in London, requesting me to search my files for a letter from him to me of Apl. 16. 1804. which I inferred he meant to make some use of with the Board of Commissioners on Spanish Claims. I have apprized his brother Ben: Joy that I have found the letter, and that I should send it to you to dispose of it according to the instructions you might receive from him. The letter is accordingly enclosed. I understand [ … ] Washington an Agent of Mr. B. J. (Mr. Alexander Bliss) with whom it may be well to consult in case you should not hear from Mr. Joy himself in time for the proceedings of the Board.
                I recd. your favor of May 23. returning the letter from the Asserted Inventor of the fumigating bellows. In reply to what it contains on another subject, I cannot deny that a fulfilment of your wishes would have been convenient to me: but I can say with equal truth, it would not have given me so much pleasure as to find that the delay will have contributed to relieve you from the difficulties which have so much oppressed you, I know not what the law in the District is, with respect to the effect of a lapse of time on the validity of unseal[e]d obligations. If it be such as to bear on the case between us, you will be good eno’ to send me a document in a form to guard agst. the consequence. Remember me affectionately to Mrs. C. and all around you, and be assured of my sincere regards & best wishes.
                
                    James Madison
                
             